                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION
 UNITED STATES OF AMERICA,                      )
                                                )
                             Plaintiff,         )
                                                )
                    v.                          )      Case No. 2:20-04033-CR-RK
                                                )
 LYLE RICHARD HASLAG,                           )
                                                )
                             Defendant.         )
  ORDER DENYING DEFENDANT’S MOTION TO REVOKE DETENTION ORDER
      Before the Court is Defendant Lyle Richard Haslag’s motion to revoke the detention order
entered by the Honorable Willie J. Epps on July 28, 2020. (Doc. 23.) The Government has now
responded.   (Doc. 24.)   After careful consideration, and for the reasons set forth in the
Government’s brief, the motion is DENIED.
      IT IS SO ORDERED.




                                          s/ Roseann A. Ketchmark
                                      ROSEANN A. KETCHMARK, JUDGE
                                      UNITED STATES DISTRICT COURT

  DATED: September 8, 2020




         Case 2:20-cr-04033-RK Document 25 Filed 09/08/20 Page 1 of 1
